DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 22 are examined below. Claim 1 is currently amended, claim 22 is new. No claims have been cancelled. Claims 18-21 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments (filed 01/18/2022) with respect to amended claim 1 and dependent claims thereon have been fully considered and are persuasive. Therefore, the earlier rejection has been withdrawn. However, upon further search and consideration, new grounds of rejection are made in view of Ota (US6365300B1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office action.
Claims 1, 12, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US6365300B1), or in the alternative as being unpatentable over Ota in view of Meguro (JP2015195183A).
It is noted that a copy of a machine translation of Meguro was provided in the earlier Action. However, due to poor legibility of that machine translation, a supplemental machine translation accompanies this Action and is referred to below. It is noted that paragraph numbers have been added to the machine translation (which may not correspond to those in the original Japanese publication) for ease of reference.
Regarding claim 1, Ota teaches an all-solid secondary battery (lithium secondary battery, FIG. 1; col. 10, lines 54-56; see additional explanation below) comprising:
an anode layer (negative electrode 5, FIG. 1; col. 3, lines 24-29) including a first anode active material layer (“metallic lithium is used as the negative electrode”; see also material section, col. 9, lines 26-31);
a cathode layer (positive electrode 2, FIG. 1; col. 3, lines 24-29) including a cathode active material layer (“[i]t is desirable that the material for the positive electrode be made of an organic high-polymeric binder that contains an active material…:” (material section, col. 7, lines 21-23));
a solid electrolyte layer (inorganic solid electrolytic layer 4, FIG. 1; col. 3, lines 24-29) between the anode layer and the cathode layer (see FIG. 1); and
an anode current collector (collector 6, FIG. 1; col. 3, lines 24-29) on the anode layer and opposite the solid electrolyte layer (see FIG. 1), 
Regarding the term, “all-solid secondary battery” in the preamble, the undersigned submits that Ota teaches that at least some electrolysis solution is included (col. 7, lines 65-67) and that this amount is less than 10% of the conventional amount (col 8, lines 15-18). However, Ota also teaches: 
“…when an organic electrolysis solution comes into contact with metallic lithium, an organic solvent in the organic electrolysis solution polymerizes by the catalytic action or polymerization-starting action of the metallic lithium. Then, the polymer solidifies or becomes highly viscous to reduce the Li-ion conductivity.” (emphasis added, col. 9, lines 1-13)
Thus, in one aspect of Ota, when the polymer “solidifies” the cathode is considered a solid material and thus the, “all-solid” limitation is met. 
Ota does not specifically teach wherein a maximum roughness depth Rmax of a surface of the first anode active material layer is less than 1.5 micrometers. However, Ota teaches:
 “Surface roughness (Rmax) of the negative electrode, also, affects the battery performance considerably. It is desirable that the value of Rmax be not less than 0.01 µm and not more than 5 µm. If less than 0.01 µm, good bonding with the electrolytic layer cannot be obtained, resulting in easy separation. In addition, smooth deposition and ionization of the metallic lithium may not be performed at the time of charge and discharge. It appears that the deposition and ionization are affected by the bonding with the electrolytic layer. If Rmax is more than 5 µm, it becomes difficult to form a pinhole-free, dense electrolytic layer.” (emphasis added, col. 10, lines 1-13) 

The disclosed range overlaps with the claimed range from 0.01 to less than 1.5 micrometers.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Moreover, Ota teaches that the max surface roughness max is a result-effective variable in that when the value is too low (less than 0.01 µm), good bonding between the negative electrode and the electrolytic layer cannot be obtained, and when it is too high (greater than 5 µm), it becomes difficult to form a pinhole-free, dense electrolytic layer.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.

In the alternative of claim 1, where Ota does not teach an “all-solid” secondary battery. It would have been obvious before the effective filing date of the claimed invention to modify the cathode of Ota by incorporating the cathode of Meguro to arrive at the claimed invention as described below.
As noted above, Ota teaches all of the limitations of claim 1. In the alternative where Ota does not teach, a solid cathode layer including a cathode active material layer (note that the “solid” limitation is read into the claim limitation from the term in the preamble, “all-solid,” which implies that all of the components of the secondary battery are solid), Ota differs from the claimed invention by a simple substitution of Ota’s cathode (described above) with a solid cathode.
Meguro teaches this limitation. Meguro relates to the design of all-solid secondary batteries ([001]) and is thus analogous art to Ota. Meguro teaches an all-solid secondary battery ([001]). In the all-solid secondary battery is a cathode (positive active material layer 4, FIG. 1). See also “positive electrode active material” section, [057]-[073]. 
Ota teaches that the inclusion of organic electrolysis solution (i.e., liquid electrolyte) is not preferred for several reasons. For instance, the liquid electrolyte may cause an explosion after experiencing a short circuit, temperature rise, or shock (col. 1, lines 25-35), the liquid electrolyte decreases the maximum energy density (col. 1, lines 35-43) and leads to the growth of dendritic 
For at least these reasons, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of Ota as described above with the cathode of Meguro to improve the safety of the battery and improve the energy density (Meguro, [002]).
	With respect to the rejection of claim 1, the above alternative and concurrent rejection is referred to below as, “modified Ota.”
Regarding claim 12, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above.
Ota also teaches a second anode active material layer between the anode current collector and the first anode active material layer, or between the solid electrolyte layer and the first anode active material layer, wherein the second anode active material layer is a metal layer including lithium or a lithium alloy (“The types of lithium-containing materials to be used as the negative electrode include not only metallic lithium itself but also lithium alloys. The types of lithium alloys include alloys with such elements as In, Ti, Zn, Bi, and Sn. A layer of a metal that forms an alloy or intermetallic compound with lithium, such as Al, In, Bi, Zn, or Pb, may also be formed on the surface of the foregoing lithium-containing material…[w]hen the negative electrode has a multilayer or a graded structure in composition, it achieves smooth movement of the metallic lithium and reduced stress given to the electrolytic” (col. 9, lines 42-44)).
Regarding claim 15, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above and wherein the solid electrolyte layer comprises a sulfide solid electrolyte (“[e]xamples of the inorganic solid electrolytes include a sulfide family…” (col. 3, lines 42-43)).  
Regarding claim 16, Ota and modified Ota teach the all-solid secondary battery of claim 15 as described above. Ota also teaches wherein the sulfide solid electrolyte includes Li2S-SiS2 (“[t]he types of the sulfides include Li2S and SiS2…” (col. 3, lines 45-46)).
Regarding claim 22, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above. Ota necessarily teaches wherein the maximum roughness depth Rmax of the surface of the first anode active material layer is about 0.001 to about 1 micrometer, because Ota teaches an overlapping maximum roughness depth in the range of 0.01 to about 1 micrometer (see rejection of claim 1 for citations). 
Claims 2-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US6365300B1), or modified Ota, in further view of Meguro (JP2015195183A).
For clarity purposes, it is noted that rejections below that incorporate the rejection of any of claims 2-9 and 13-14 refer to such rejections as simply, “modified Ota.” 
Regarding claims 2 and 3, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above. 
Ota does not teach wherein a mean roughness Ra of a surface of the first anode active material layer is about 0.15 micrometers or less (claim 2), or wherein a root mean square roughness Rq of the surface of the first anode active material layer is about 0.2 micrometers or less (claim 3).

Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein a mean roughness Ra of a surface of the first anode active material layer is about 0.15 micrometers or less. The skilled person would have been motivated to make the roughness curve “relatively dense” to exhibit the effects of Meguro ([018]), i.e., in order to improve the peeling resistance of the active material layer ([008]).
Regarding claim 4, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above.
Ota does not teach wherein a thickness of the first anode active material layer is about 50% or less of a thickness of the cathode active material layer, and the thickness of the first anode active material layer is about 1 micrometers to about 20 micrometers.
However, Meguro teaches that both the positive and negative active material layers have a thickness between 1 and 1000 microns ([016]). The disclosed thickness of the negative active material layer overlaps in the range of 1 to about 20 micrometers with that as instantly claimed. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Meguro does not teach the anode active material layer as a function of the cathode active material layer, i.e., Meguro teaches that the values are independent. Accordingly, approximately half of the possible permutations of the disclosed embodiments of Meguro meet the limitation wherein a thickness of the first anode active material layer is about 50% or less of a thickness of 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the all-solid secondary battery of claim 1 as taught Ota by selecting a cathode active material layer thickness and anode active material layer thickness in the ranges taught by Meguro, such that a thickness of the first anode active material layer is about 50% or less of a thickness of the cathode active material layer, and the thickness of the first anode active material layer is about 1 micrometers to about 20 micrometers.
Regarding claim 5, Ota and modified Ota teach the all-solid secondary battery claim 1 as described above.
Ota does not teach wherein the first anode active material layer includes an anode active material and a binder.
Ota does not teach a specific embodiment where the first anode active material layer is comprised of particles. Rather, Ota broadly teaches that the first anode active material layer includes “lithium-containing materials” (col. 9, line 28) and uses metallic lithium foil/sheet in the examples section (col. 10 – col. 22).
However, Meguro teaches the anode active material is made from particles ([079]) and that the anode active material layer may include a binder (“…[10] At least one of the positive electrode active material layer, the negative electrode active material layer, and the inorganic solid electrolyte layer contains a binder…” ([010])). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of claim 1 as taught by Ota with that of Meguro to arrive at the invention wherein the first anode active material layer includes an anode active 
Regarding claim 6, modified Ota teaches the all-solid secondary battery of claim 5 as described above. Meguro also teaches wherein the anode active material has a particle shape and an average particle size of the anode active material is 4 micrometers or less as shown below.
	Meguro teaches, “the average particle size of the negative electrode active material is… 5 micrometers or less…” ([079]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I
Regarding claim 7,  modified Ota teaches the all-solid secondary battery of claim 5 as described above.
Ota teaches wherein the anode active material includes a metal or metalloid anode active material (“The types of lithium alloys include alloys with such elements as In, Ti, Zn, Bi, and Sn… A layer of a metal that forms an alloy or intermetallic compound with lithium, such as Al, In, Bi, Zn, or Pb, may also be formed…” (emphasis added, col. 9, lines 30-34)).
Ota does not teach wherein the anode active material includes a carbon containing anode active material and wherein the carbon containing anode active material includes amorphous carbon.
However, in modifying Ota with Meguro as described above in relation to claim 5 with active material particles and a binder, the skilled person would have necessarily arrived at the claimed invention. Meguro teaches that the negative electrode active material may include carbonaceous material ([074]), including various types of carbon fibers ([075]) which the skilled person would consider to be amorphous. 
Regarding claim 8, modified Ota teaches the all-solid secondary battery of claim 7 and wherein the metal or metalloid anode active material includes bismuth, tin and zinc as described above (see rejection of claim 7 above and col. 9, lines 30-34 of Ota).  
Regarding claims 13 and 14, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above. 
	As known to those skilled in the art, metals or metal alloys that alloy with lithium are unsuitable for use as negative electrodes in solid state batteries. Nickel is a material that does not form such alloys with lithium. Ota teaches in one example (EXAMPLE 4-1, col. 17, lines 24-33) that the current collector 6 (FIG. 1) is a sheet of metallic nickel. Accordingly, the interface between the alleged anode current collector (collector 6) and the alleged first anode active material layer (negative electrode 5) would be free of lithium and meet the limitations of claims 13 and 14. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ota (US6365300B1) in view of Meguro (JP2015195183A), and in further view of Shigeta (JP2014035818A). 
A machine translation of Shigeta accompanies this Action. It is noted that paragraph numbers have been added to the machine translation (which may not correspond to those in the original Japanese publication) for ease of reference.
Regarding claim 9, modified Ota teaches the all-solid secondary battery of claim 5 as described above.
Ota does not teach wherein the anode active material includes a mixture of first particles including amorphous carbon and second particles including a metal or metalloid, and the amount of the second particles is about 8 weight percent to about 60 weight percent, with respect to a total weight of the mixture.  
However, Shigeta teaches the deficient limitation. Shigeta relates to the design of all-solid-state high capacity lithium ion secondary batteries (abstract) and is thus analogous art. Shigeta teaches a mixture of first particles including amorphous carbon (“active material particles… such as … carbon black” ([026])) and second particles including a metal or metalloid (ion conductive auxiliary agent particles, including various metalloids, such as inorganic materials including Si-, Ge-, and B-containing materials ([027]) ), and the amount of the second particles is about 8 weight percent to about 60 weight percent (“the weight ratio of the active material particles to the ion conductive auxiliary agent particles is preferably 95:5 to 20:80” ([030])), with respect to a total weight of the mixture.  
It would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of claim 5 as taught by modified Ota with that of Shigeta to arrive at the claimed invention wherein the anode active material includes a mixture of first particles including amorphous carbon and second particles including a metal or metalloid, and the amount of the second particles is about 8 weight percent to about 60 weight percent, with respect to a total weight of the mixture.  The skilled person would have been motivated to do so in order to improve the capacity and output of the battery ([030]).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US6365300B1) or modified Ota, and in further view of Liu (US20160111755A1).
Regarding claim 10, Ota and modified Ota teach the all-solid secondary battery of claim 1 as described above. Ota also teaches a film including an element capable of forming an alloy with lithium on the anode current collector (“A layer of a metal that forms an alloy or intermetallic compound with lithium, such as Al, In, Bi, Zn, or Pb, may also be formed on the surface of the foregoing lithium-containing material...” (emphasis added, col. 9, lines 31-33)).
However, Ota does not explicitly teach wherein the film is between the anode current collector and the first anode active material layer.
Nonetheless, Liu teaches the deficient limitation. Liu relates to the design of secondary batteries (abstract) and is thus analogous art to Ota. Liu teaches an anode with an electroplating layer made of materials such as Indium ([0485]), which meets the limitation. Liu also teaches the anode current collector may be made of nickel ([0484]), the same material used by the examples of Ota. Accordingly, Liu teaches the electroplated negative current collectors with materials that form an alloy with lithium (as similarly taught by Ota as shown above) as suitable negative current collectors in secondary batteries.
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the all-solid secondary battery of claim 1 as taught by Ota with the electroplated anode of Liu, such that the film is between the anode current collector and the first anode active material layer. Ota does, because selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See MPEP 2144.07.
Regarding claim 11, Ota and modified Ota in view of Liu teach the all-solid secondary battery of claim 10 as described above.
Ota does not teach wherein a thickness of the film is about 1 nanometer to about 800 nanometers.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of claim 10 as taught by Ota in view of Liu by selecting a thickness of the film in the overlapping range of 1 to about 800 nanometers.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US6365300B1) or modified Ota, and in further view of Shin (US20180108943A1).
Regarding claim 17, Ota and modified Ota teach the all-solid secondary battery of claim 15 as described above.
Ota does not teach wherein the sulfide solid electrolyte is an argyrodite-type compound including at least one of Li6PS5Cl, Li6PS5Br, and Li6PS5I.
However, Shin teaches the deficient limitations. Shin relates to electrolytes for all-solid-state batteries (abstract) and is thus analogous art to Ota. Shin teaches wherein the sulfide solid electrolyte is an argyrodite-type compound including at least one of Li6PS5Cl (“…wherein the solid electrolyte includes at least one of… Li6PS5Cl…” (claim 6)), Li6PS5Br, and Li6PS5I. Accordingly, Shin teaches the recognized suitability of argyrodite-type compound Li6PS5Cl’s suitability as a solid-state electrolyte in an all-solid secondary battery.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid secondary battery of Ota with that of Shin to arrive at the claimed 6PS5Cl, Li6PS5Br, and Li6PS5I, because selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721 

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721